               Case 1:20-cv-00601-GSA Document 21 Filed 04/19/21 Page 1 of 3



 1                           UNITED STATES DISTRICT COURT
 2                         EASTERN DISTRICT OF CALIFORNIA
 3
                                                   )   Case No. 1:20-CV-00601
 4   WENONAH PARKER,                               )
                                                   )   STIPULATION AND ORDER FOR
 5                  Plaintiff,                     )   EXTENSION OF TIME
                                                   )
 6            vs.                                  )   (doc. 20)
                                                   )
 7   ANDREW SAUL,                                  )
     Commissioner of Social Security,              )
 8                                                 )
                                                   )
 9                  Defendant.                     )
                                                   )
10                                                 )
                                                   )
11                                                 )
12
13
              IT IS HEREBY STIPULATED, by and between the parties through their
14
     respective counsel of record, with the Court’s approval, that Plaintiff shall have a
15
     30-day extension of time, from May 17, 2021 to June 16, 2021, for Plaintiff to
16
     serve on defendant with PLAINTIFF’S OPENING BRIEF . All other dates in the
17
     Court’s Scheduling Order shall be extended accordingly.
18
              This is Plaintiff’s first request for an extension of time. Plaintiff respectfully
19
     states that the requested extension is necessary due several merit briefs being due
20
     on the same week. Counsel requires additional time to brief the issues thoroughly
21
     for the Court’s consideration. Defendant does not oppose the requested extension.
22
     Counsel apologizes to the Defendant and Court for any inconvenience this may
23
     cause.
24
25
                                         Respectfully submitted,
26
27
     Dated:         April 16, 2021       PENA & BROMBERG, ATTORNEYS AT LAW

28



                                               1
            Case 1:20-cv-00601-GSA Document 21 Filed 04/19/21 Page 2 of 3



 1                            By: /s/ Jonathan Omar Pena
                                JONATHAN OMAR PENA
 2                              Attorneys for Plaintiff
 3
 4
 5   Dated: April 16, 2021       PHILLIP A. TALBERT
 6
                                 Acting United States Attorney
                                 DEBORAH LEE STACHEL
 7                               Regional Chief Counsel, Region IX
 8                               Social Security Administration
 9
10                            By: */s/ Marcelo N. Illarmo
                                Marcelo N. Illarmo
11
                                Special Assistant United States Attorney
12                              Attorneys for Defendant
13                              (*As authorized by email on April 16, 2021)
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                       2
             Case 1:20-cv-00601-GSA Document 21 Filed 04/19/21 Page 3 of 3



 1                                  ORDER
 2
 3   Pursuant to stipulation,
 4   IT IS SO ORDERED.
 5
        Dated:   April 19, 2021                 /s/ Gary S. Austin
 6                                          UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        3
